DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments filed on August 19, 2022 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Response to Amendment
The amendment to the claims received on 04/23/2008 has been entered.
The amendment of claims 1, 15, 16, 18 and 20 is acknowledged.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Nishii’591 (US 2019/0243591), and further in view of Buzescu’875 (US 2009/0040875) and Nagata’127 (US 2012/0099127).
     With respect to claim 1, Nishii’591 teaches an image processing apparatus (Fig.2, item 14) comprising: 
     a processor (Fig.2, item 142) configured to perform control for displaying executed jobs as a job history list together with images uniquely indicating the jobs, such that identical images are displayed for jobs with identical set values with respect to a predetermined setting item, each of the executed jobs constituting a job history (Fig.7 and paragraphs 59- 60),
     combine the at least two images to generate the displayed image uniquely indicating each job [as shown in Fig.7, the log image includes multiple images (paragraph 60).], wherein the at least two images are a combination of an icon image and at least one of a thumbnail image and a finished image (paragraph 60). 
      Nishii’591 does not teach randomly select at least two images from a plurality of different images without being redundant with another image to generate a displayed image uniquely indicating each job.
     Buzescu’875 teaches that the image for an icon is being randomly generated (paragraph 29).
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Nishii’591 according to the teaching of Buzescu’875 to randomly assign an thumbnail of a page in a job for the job log because this will the job log having an thumbnail of the job to be generated more effectively without having a user to make a complicated decision.   
     The combination of Nishii’591 and Buzescu’875 does not teach select at least two images from a plurality of different images without being redundant with another image to generate the displayed image uniquely indicating each job. 
     Nagata’127 teaches the displayed image uniquely is selected from a plurality of different images without being redundant with another image [the unique icon is being selected to assign to the profile (paragraph 105)].
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Nishii’591 and Buzescu’875 according to the teaching of Nagata’127 to randomly select an icon to assign to the same job type and not to allow the assigned icon to be selected to assign to another job type such that a selection icon (Fig.7, items 184a and 184b in Nishii’591) is being generated with an unique job type icon and an unique thumbnail of a page of a job (select at least two images from a plurality of different images without being redundant with another image to generate the displayed image uniquely indicating each job) because this will allow the job types included in the job history to be identified more effectively.
     With respect to claim 2, which further limits claim 1, Nishii’591 teaches wherein the processor is configured to perform the control such that, as the displayed image uniquely indicating each job, an image used for a history of a different job is prohibited from being displayed for a history of the job (Fig.7 and paragraph 54-60).  
     With respect to claim 15, which further limits claim 1, Nishii’591 teach wherein the processor is configured to perform the control such that, every time a job is executed, selection of whether or not to add another image uniquely indicating the job is received from a user [as shown Fig.5, Fig.6 and Fig.7, each job received from a user is added the job log list and the job log list with the new thumbnail associated with the new executed job is being displayed according to the user’s instruction].
     With respect to claim 20, it is a claim regarding to a non-transitory computer-readable storage medium storing thereon a computer program.  Claim 20 claim how the image processing apparatus in claim 1 to execute to provide history of jobs.  Claim 20 is rejected for the same manner as described in the rejected claim 1 because the claimed combination operates at the same manner as described in the rejected claim 1. In addition, the reference discloses a process, the process would be implemented by a processor that requires a non-transitory computer readable medium, e.g., a RAM, to function, thus, the medium is inherently present.
Claims 8-12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Nishii’591 (US 2019/0243591), Buzescu’875 (US 2009/0040875), Nagata’127 (US 2012/0099127) and further in view of Chipchase’609 (US 2009/0231609).
     With respect to claim 8, which further limits claim 1, the combination of Nishii’591, Buzescu’875 and Nagata’127 does not teach wherein the processor is configured to perform the control such that a job that is re-executed for a larger number of times is displayed with priority in the job history list. 
     Chipchase’609 teaches wherein the processor is configured to perform the control such that a job that is re-executed for a larger number of times is displayed with priority in the job history list [the print job log is being sorted according the number of times a document has been printed (paragraph 50)]
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of the combination of Nishii’591, Buzescu’875 and Nagata’127 according to the teaching of Chipchase’609 to sort the job log (the job history) according to the number of times that a job has been printed because this will allow the job log (the job history) to be displayed more effectively. 
     With respect to claim 9, which further limits claim 2, the combination of Nishii’591, Buzescu’875 and Nagata’127 does not teach wherein the processor is configured to perform the control such that a job that is re-executed for a larger number of times is displayed with priority in the job history list.
     Chipchase’609 teaches wherein the processor is configured to perform the control such that a job that is re-executed for a larger number of times is displayed with priority in the job history list [print job log is being sorted according the number of times a document has been printed (paragraph 50)]
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Nishii’591, Buzescu’875 and Nagata’127according to the teaching of Chipchase’609 to sort the job log (the job history) according to the number of times that a job has been printed because this will allow the job history to be displayed more effectively. 
     With respect to claim 10, which further limits claim 1, the combination of Nishii’591, Buzescu’875 and Nagata’127 does not teach wherein the processor is configured to perform the control such that a job that is re-executed for a larger number of times is displayed with priority in the job history list.  
     Chipchase’609 teaches wherein the processor is configured to perform the control such that a job that is re-executed for a larger number of times is displayed with priority in the job history list [print job log is being sorted according the number of times a document has been printed (paragraph 50)]
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Nishii’591, Buzescu’875 and Nagata’127 according to the teaching of Chipchase’609 to sort the job log (the job history) according to the number of times that a job has been printed because this will allow the job log (the job history) to be displayed more effectively. 
     With respect to claim 12, which further limits claim 1, the combination of Nishii’591, Buzescu’875 and Nagata’127 does not teach wherein the processor is configured to perform the control such that a job that has more setting items with set values changed from initial values is displayed with priority in the job history list.  
     Chipchase’609 teaches wherein the processor is configured to perform the control such that a job that has more setting items with set values changed from initial values is displayed with priority in the job history list [as shown in Fig.2, the print job log is being sort according to the sorting conditions associated with the print settings (paragraph 50). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to recognize to sort the jobs in the job log according to level of the job setting complexity updated from the original job setting (wherein the processor is configured to perform the control such that a job that has more setting items with set values changed from initial values is displayed with priority in the job history list) because this will allow the print log of the print jobs to be presented to the user more effectively.].  
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Nishii’591, Buzescu’875 and Nagata’127 according to the teaching of Chipchase’609 to sort the jobs in the job log according to level of the job setting complexity updated from the original job setting (wherein the processor is configured to perform the control such that a job that has more setting items with set values changed from initial values is displayed with priority in the job history list) because this will allow the print log of the print jobs to be presented to the user more effectively.
     With respect to claim 14, which further limits claim 1, the combination of Nishii’591, Buzescu’875 and Nagata’127 does not teach wherein the processor is configured to perform the control such that a job with a shorter time period elapsed from execution of the job is displayed with priority in the job history list.  
     Chipchase’609 teaches wherein the processor is configured to perform the control such that a job with a shorter time period elapsed from execution of the job is displayed with priority in the job history list [as shown in Fig.2, the print job log is being sort according to the sorting conditions including the time elapsed 395]  
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Nishii’591, Buzescu’875 and Nagata’127 according to the teaching of Chipchase’609 to sort the job log (the job history) according to the time elapsed associated with the jobs because this will allow the job log (the job history) to be displayed more effectively. 
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Nishii’591 (US 2019/0243591), Buzescu’875 (US 2009/0040875), Nagata’127 (US 2012/0099127 and further in view of Kanematsu’745 (US 2017/0052745).
     With respect to claim 13, which further limits claim 1, the combination of Nishii’591, Buzescu’875 and Nagata’127 does not teach wherein the processor is configured to perform the - 44 -control such that a job that is not properly completed is displayed with priority in the job history list.  
     Kanematsu’745 teaches wherein the processor is configured to perform the - 44 -control such that a job that is not properly completed is displayed with priority in the job history list (Fig.8B).
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Nishii’591, Buzescu’875 and Nagata’127 according to the teaching of Kanematsu’745 to arrange the error jobs in the first order because this will allow a user to identify the error jobs more effectively.
Claims 16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Nishii’591 (US 2019/0243591), Buzescu’875 (US 2009/0040875), Nagata’127 (US 2012/0099127) and further in view of Suda’237 (US 2017/0262237).
     With respect to claim 16, which further limits claim 15, the combination of Nishii’591, Buzescu’875 and Nagata’127 does not teach wherein the processor is configured to perform the control such that, every time a job is executed, selection of whether or not the user has a plan to re-execute the job is received from the user, and if the job is planned to be re-executed, the job is displayed with the other image uniquely indicating the job.  
     Suda’237 teaches wherein the processor is configured to perform the control such that, every time a job is executed, selection of whether or not the user has a plan to re-execute the job is received from the user [the documents to be printed have the setting to indicate if the documents are needed to be re-printed (Fig.15 and paragraph 108)].
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Nishii’591, Buzescu’875, and Nagata’127 according the teaching of Suda’237 to add information to indicate that if the print job needs to perform the re-print operation because this will allow the jobs required to perform the re-print operation to be identified more effectively.
     The combination of Nishii’591, Buzescu’875, Nagata’127, Nakai’310 and Suda’237 does not teach if the job is planned to be re-executed, the job is displayed with the other image uniquely indicating the job.
     Since Yoshida’898 teaches using the icon image (an image uniquely) for representing the text information (Fig.7) and Suda’237 teaches wherein the processor is configured to perform the control such that, every time a job is executed, selection of whether or not to add (information) indicating the job is received from a user (Fig.15 and paragraph 108), therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to recognize to add the icon image (the other image uniquely) to indicate if the print jobs are needed to perform re-print operation when the print job is being executed (if the job is planned to be re-executed, the job is displayed with the other image uniquely indicating the job) because this will allow the jobs required to perform re-print operation to be identified more effectively.
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Nishii’591, Buzescu’875 and Nagata’127 and Suda’237 to add the icon image (the other image uniquely) to indicate if the print jobs are needed to perform re-print operation when the print job is being executed (if the job is planned to be re-executed, the job is displayed with the other image uniquely indicating the job) because this will allow the jobs required to perform re-print operation to be identified more effectively.
     With respect to claim 18, which further limits claim 15, the combination of Nishii’591, Buzescu’875 and Nagata’127 does not teach wherein the processor is configured to perform the control such that, every time a job is executed, selection of whether or not a user has a plan to re-execute the job is received from the user, and if the job is not planned to be re-executed, the job is prohibited from being displayed with the other image uniquely indicating the job.  
     Suda’237 teaches wherein the processor is configured to perform the control such that, every time a job is executed, selection of whether or not the user has a plan to re-execute the job is received from the user [the documents to be printed have the setting to indicate if the documents are needed to be re-printed (Fig.15 and paragraph 108)].
      if the job is not planned to be re-executed, the job is prohibited from being displayed with the other image uniquely indicating the job [the text “unnecessary” is being used to indicated the job is not planned to be re-printed (paragraph 108)]
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Yoshida’898, Buzescu’875, Nagata’127, Nakai’310 according the teaching of Suda’237 to add information to indicate that if the print job needs to perform the re-print operation because this will allow the jobs required to perform the re-print operation to be identified more effectively.
Claims 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Nishii’591 (US 2019/0243591), Buzescu’875 (US 2009/0040875), Nagata’127 (US 2012/0099127), Suda’237 (US 2017/0262237) and further in view of Satio’518 (US 2016/0070518).
     With respect to claim 17, which further limits claim 16, the combination Nishii’591, Yoshida’898, Buzescu’875, Nagata’127 and Suda’237 does not teaches wherein the processor is configured to perform the - 45 -control such that only the job planned to be re-executed is displayed in the job history list.  
     Satio’518 teaches that the jobs are configured to be sorted according to the job type (Fig.4). As shown in Fig.4, when the job type is being designated, only the jobs are associated with the designated jobs are being displayed.
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Nishii’591, Buzescu’875, Nagata’127 and Suda’237 according to the teaching of Satio’518 to sort and display the jobs according to the job type including the job type which is required to be perform the re-printing operation because this will allow the jobs to be identified more effectively.
     The combination of combination of Nishii’591, Buzescu’875, Nagata’127 and Suda’237 does not teach wherein the processor is configured to perform the - 45 -control such that only the job planned to be re-executed is displayed in the job history list.
     Since Nishii’591teaches using the icon image (an image uniquely) for representing the text information (Fig.7), Suda’237 teaches that the documents to be printed have the setting to indicate if the document are needed to be re-printed (Fig.15 and paragraph 108), and Satio’518 teaches that the jobs are configured to be sorted according to the job type (Fig.4) and as shown in Fig.4 in Satio’518, when the job type is being designated, only the jobs are associated with the designated jobs are being displayed, therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to recognize to add the icon image (the other image uniquely) to indicate if the print jobs are needed to perform the re-print operation and to provide a sorting condition to sort the print jobs which are required to perform the re-print operation and to only display the print jobs which are required to perform the re-print operation on display (the print jobs which are required to perform the re-print operation) because this will allow the jobs required to perform re-print operation to be identified more effectively.
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Nishii’591, Buzescu’875, Nagata’127, Suda’237 and Satio’518 to add the icon image (an image uniquely) to indicate if the print job are needed to perform the re-print operation and to provide a sorting condition to sort the print jobs which are required to perform the re-print operation and to only display the print jobs which are required to perform the re-print operation on display (the print jobs which are required to perform the re-print operation) because this will allow the jobs required to perform re-print operation to be identified more effectively.
     With respect to claim 19, which further limits claim 18, the combination Nishii’591, Buzescu’875, Nagata’127 and Suda’237 not teach wherein the processor is configured to perform the control such that the job not planned to be re-executed is prohibited from being displayed in the job history list.  
     Satio’518 teaches that the jobs are configured to be sorted according to the job type (Fig.4). As shown in Fig.4, when the job type is being designated, only the jobs are associated with the designated jobs are being displayed.
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Nishii’591, Buzescu’875, Nagata’127 and Suda’237 according to the teaching of Satio’518 to sort and display the jobs according to the job type including the job type which is required to be perform the re-printing operation because this will allow the jobs to be identified more effectively.
     The combination of combination of Nishii’591, Buzescu’875, Nagata’127, Suda’237 and Satio’518 does not teach wherein the processor is configured to perform the - 45 -control such that only the job planned to be re-executed is displayed in the job history list.
     Since Yoshida’898 teaches using the icon image (an image uniquely) for representing the text information, Suda’237 teaches the documents to be printed have the setting to indicate if the document are needed to be re-printed (Fig.15 and paragraph 108), and Satio’518 teaches that the jobs are configured to be sorted according to the job type (Fig.4) and as shown in Fig.4 in Satio’518, when the job type is being designated, only the jobs are associated with the designated jobs are being displayed, therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to recognize to provide a sorting condition to sort the print jobs which are not required to perform the re-print operation and to only display the print jobs which are not required to perform the re-print operation on display (wherein the processor is configured to perform the control such that the job not planned to be re-executed is prohibited from being displayed in the job history list) because this will allow the jobs not required to perform re-print operation to be identified more effectively.
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Nishii’591, Buzescu’875, Nagata’127, Suda’237 and Satio’518 to add the icon image (an image uniquely) to indicate if the print job are needed to perform the re-print operation and to provide a sorting condition to sort the print jobs which are required to perform the re-print operation and to only display the print jobs which are required to perform the re-print operation on display (wherein the processor is configured to perform the control such that the job not planned to be re-executed is prohibited from being displayed in the job history list) because this will allow the jobs not required to perform re-print operation to be identified more effectively.
Conclusion
     Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
     A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Contact
     Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUO LONG CHEN whose telephone number is (571)270-3759.  The examiner can normally be reached on M-F 9am - 5pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tieu, Benny can be reached on (571) 272-7490.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HUO LONG CHEN/Primary Examiner, Art Unit 2674